Citation Nr: 1530886	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-31 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Des Moines, Iowa


THE ISSUE

Entitlement to payment of, or reimbursement for, unauthorized private medical expenses associated with the Veteran's treatment at Mercy Medical Center in Des Moines, Iowa, from February 4, 2013, though February 5, 2013.


REPRESENTATION

Appellant represented by:	Matthew J. Coleman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to May 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 administrative decision of the Department of Veterans Affairs (VA) Central Iowa Health Care System in Des Moines, Iowa.

In August 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system, but he had not received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses associated with the Veteran's treatment at Mercy Medical Center in Des Moines, Iowa, from February 4, 2013, though February 5, 2013, are not met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-1005 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

As will be explained below, the claim being decided herein lacks legal merit.  As the law, and not the facts, is dispositive of this claim, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II.  Unreimbursed Medical Expenses

The Veteran has claimed entitlement to payment of, or reimbursement for, unauthorized private medical expenses associated with his treatment at Mercy Medical Center from February 4, 2013, though February 5, 2013.  

The basic facts are not in dispute.  In November 2010, the Veteran enrolled in VA's Central Iowa Health Care System.  At that time, he underwent a screening and his vitals were recorded.  It was noted that he has no allergies and was taking no medications.  

In May 2011, the Veteran was sent a letter notifying him that his current primary care provider will be transferring to another VA, and he was given the name of a new provider.  He was notified that he is "being provided this information in the event that you have a medical concern prior to your next recall reminder letter."  He was given a phone number to dial if he needed to contact his new provider.  He was also told that he was to use the same number to renew any prescriptions that he had been previously given, and he was given this phone number again.

The Veteran testified at his August 2014 Board hearing that, in February 2013, he was on a trip and started to have chest pains.  He called an ambulance and instructed the ambulance service to take him to a VA hospital.  He testified that the ambulance service was directed to take him to Mercy rather than to the VA hospital.  

The Veteran's VA medical records contain a February 4, 2013, telephone encounter note reflecting that a Fraser ambulance had called, reporting "they were en route with patient," and describing his condition.  It notes that a VA doctor "elected to divert patient due to no availability of monitored beds in house at this time."

An August 2014 letter from the ambulance service notes that, "[w]hen a patient requests to be taken to the VA Hospital, we are required to call the VA Hospital to verify it they will accept the patient."  It notes that they "listened to our telephone recordings from February 4, 2013, and found the call from our ambulance crew to our dispatcher stating: 'Diverted from VA to Mercy.'"  

A February 5, 2013, VA medical record entitled "Notification of Non VA Care" reflects that Mercy was informed that "VA payment for this episode of care is not authorized....  Requested bill for care be submitted to VA for payment consideration."  

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  In claims involving payment/reimbursement by VA for medical expenses incurred for treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This determination is factual, not medical, in nature.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).

In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

VA's General Counsel, in a non-precedential response to the question regarding "[w]ho has the authority to approve or authorize a request for private hospitalization at VA expense under 38 U.S.C.A. § 1703(a), and what type of action(s) is necessary to constitute prior authorization under 38 C.F.R. § [17.54]" has indicated that the requirements for obtaining prior authorization for private medical expenses are quite specific.  In addition to meeting statutory requirements for reimbursement, any verbal authorizations must be confirmed in writing.  See VAOGCCONCLOP 1-95 at paragraphs 8, 9, and 17 (March 31, 1995).

The advice of a doctor to go to a non-VA hospital is not the specific type of authorization of payment contemplated in the VA regulation.  Smith v. Derwinski, 2 Vet. App. 378, 379 (1992).  See also Malone v. Gober, 10 Vet. App. 539, 544 (1997).

In the case at hand, the Board must find that the Veteran's medical care was not authorized in advance.  The fact that the Veteran instructed the ambulance to take him to a VA hospital is not in dispute.  However, the instruction from the Central Iowa Health Care System to take the Veteran to Mercy falls squarely within the facts that are contemplated in Smith and Malone.  That is, the instruction by the Central Iowa Health Care System to take the Veteran to Mercy does not constitute a prior authorization to do so.  The Board must therefore determine whether the payment or reimbursement of the Veteran's unauthorized medical expenses is warranted.

In order to obtain reimbursement of unauthorized medical expenses for non-VA emergency services furnished to a veteran for non-service-connected conditions, all of the criteria in 38 U.S.C. § 1725 and its implementing regulations, C.F.R. §§ 17.100-17.1008, must be satisfied:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and (i) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 (U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002 (2014).

The criteria above are conjunctive, not disjunctive; accordingly, all eight criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991).

In the case at hand, the Veteran's claim must be denied as a matter of law because the second element of criterion (e) has not been met.  Specifically, at the time that the emergency treatment was furnished, the Veteran had not received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of the emergency treatment.  The record reflects that, prior to the February 2013 emergency, the Veteran had last sought treatment through VA in November 2010.  He does not dispute that he had not been treated by VA during the two years prior to the February 2013 emergency.  

At his Board hearing and in his November 2013 substantive appeal, the Veteran noted that he had received the May 2011 letter that is described above.  At the hearing, the Veteran's accredited representative noted that the letter indicated "that his primary care physician had been changed, and that he would be receiving a recall notice.  It did not ... give him any indication that he needed to do anything besides that, unless there was an emergency, and so he was awaiting the recall letter at the time that ... the emergency arose."  In the November 2013 substantive appeal, the Veteran stated his belief that he may not have received a recall letter because his primary care provider has been changed more than once.  At the hearing, the representative further noted that "the letter had no indication, warning or caution that if he did not act, that he was in jeopardy of losing his right to claim reimbursement."  

The Board understands these contentions and notes that they are only potentially relevant to the extent that the Veteran may have believed that he was precluded from seeking VA medical care until he received a recall reminder.  The Board finds that this is not the case, however, as the May 2011 letter itself had clearly notified the Veteran that he had been assigned a new doctor and gave him a phone number to call if he needed to contact this new doctor.  

Furthermore, the Board notes that the purpose of recall reminder letters is, generally, to remind a patient of the need to schedule a follow-up or preventative care appointment when the anticipated time of the prospective appointment falls outside of a specified window.  In the case at hand, the record does not note that the Veteran was required to attend a follow-up or recall appointment in the future, and no provision for a recall reminder letter for a necessary future appointment was made in the record.  The Board notes that the May 2011 letter contains boilerplate that does not apply to all veterans and surmises that the recall reminder letter was an example of such.  For example, the May 2011 letter also tells the Veteran, "[f]or pharmacy refills, please continue to call [phone number]," but the November 2010 record expressly notes that the Veteran was taking no medications.  Similarly, the November 2010 VA medical record notes that the Veteran smokes cigarettes but reflects that he otherwise did not have any health concerns that required future appointments.  

There is no evidence that the purpose of a recall reminder letter is to ensure that veterans obtain VA medical treatment at least once every two years in order to remain eligible for reimbursement of any private unauthorized medical expenses.  Even if such were the purpose of recall reminder letters, it is ultimately the Veteran's responsibility to make sure he received VA treatment every two years to remain eligible for this expense, and the lack of a recall reminder notice would not obviate the 24-month requirement.  

The Board is sympathetic to the Veteran's case but, unfortunately, is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  Accordingly, since the Veteran does not satisfy the requirement of having obtained VA treatment within 24 months of the emergency at issue, his claim for payment or reimbursement of the medical expenses associated with such treatment must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426.


ORDER

Entitlement to payment of, or reimbursement for, unauthorized private medical expenses associated with the Veteran's treatment at Mercy Medical Center in Des Moines, Iowa, from February 4, 2013, though February 5, 2013, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


